An absolute conveyance upon the face of it, but subject by a verbal agreement to redemption on repayment of money, is in equity a mortgage, notwithstanding it be added to the verbal agreement that the conveyance shall be absolute in case of failure on the very day, or to pay with his own money, or the like, or in case of failure to comply with any other condition added to render the right of redemption more difficult or doubtful the answer confesses enough for us to say it is a mortgage; but as the defendant's counsel insists upon having the contents proved, as the mortgage is lost, we will hear such proof.
Proofs were examined, and established it to be a mortgage, and the Court decreed a redemption.